Jackson, Chief Justice.
'[Anderson sold to Christian certain personalty, reserving 'title till paid for; this, contract was in parol and unrecorded. Creditors of Christian obtained judgments against him. He took ah exemption of personalty, and as- he had not paid Anderson, on a settlement between them, returned the property to him. Executions under tbe judgments against Christian were levied on the property, and Arider-*131son interposed a claim, but it failed, being withdrawn, on the ground that the exemption was void. He then re-conveyed the property to Christian and took his notes for the purchase money. Christian applied for a second exemption of personalty, and filed a bill to enjoin the execution from proceeding until his exemption could be set apart. The answer set up the above facts, and alleged that the litigation was for the benefit of Anderson and instigated by him; that it was not really for the benefit of Christian or his family but that Anderson and Christian were colluding together to give the former a preference.
The court refused an injunction, and complainant excepted.]